708 N.W.2d 423 (2006)
474 Mich. 1025
Lloyd HACK, II, Plaintiff-Appellee,
v.
TUSCOLA COUNTY MENTAL HEALTH, Defendant-Appellant, and
Line Techs, Inc., and Liberty Mutual Insurance Company, Defendants-Appellees.
Docket No. 129527, COA No. 261800.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the August 23, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.